DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/17/2020 has been entered. Claims 1, 40, 42 and 76 are amended and claims 76, 80 and 105 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 2, 5, 12, 14, 15, 17, 19, 27-30, 37, 40, 42, 51, 53, 89 and 100 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Note that reference B1 (JP 2013-126992) was struck through because the entire document, even the abstract, is in Japanese. The information disclosure statement does not include a concise explanation 

Rejections Maintained/New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 12, 14, 15, 17, 19, 27-30, 37, 40, 42, 51, 53, 89 and 100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 40 and 42 have been amended to recite that the human C1INH comprises an amino acid sequence of SEQ ID NO: 4 having an E165Q mutation. The amino acid sequence set forth in SEQ ID NO: 4 represents a fragment of the C1INH protein lacking the N-terminal 97 amino acid residues (see p. 25, paragraph [0103] of the instant specification), thus residue 165 on SEQ ID NO: 4 does not correspond to a Glu (E) residue, but rather an Asp (D) residue. The numbering of the mutation appears to correspond to the full length amino acid sequence of C1INH. The claim should be amended to clearly indicate the proper 
Claims 2, 5, 12, 14, 15, 17, 19, 27-30, 37, 51, 53, 89 and 100 are rejected for depending from an indefinite claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

The rejection of claims 1, 2, 5, 12, 14, 15, 17, 19, 27, 28, 89 and 100 under 35
U.S.C. 101 because the claimed invention is directed to a natural product without
significantly more is maintained for reasons of record and the following. To recapitulate the rejection, claims 1, 2, 5, 12, 14, 15, 17, 19, 27, 28, 89 and 100 recite a composition comprising a purified recombinant human C1 esterase inhibitor (rhC1INH). The claims also require, in the alterative, that the rhC1INH have a half-life that is the same as that of plasma derived human C1 esterase inhibitor with an amino 100% identical to natural (i.e., plasma derived) C1INH, a nucleic acid encoding said rhC1INH, and a cell comprising said nucleic acid. Claim 1 has been amended to recite that the human C1INH comprises an amino acid sequence of SEQ ID NO: 4 having an E165Q mutation. Although SEQ ID NO: 4 represents a fragment of the protein lacking the N-terminal 97 amino acid residues, the claim recites “comprising”, which is open language 
The instant specification discloses that currently available commercial rhC1INH has the same amino acid sequence, but a different glycosylation profile than plasma derived C1INH (see p. 2, paragraph [0005]). The rhC1INH proposed by Applicant differs from the currently available rhC1INH in that it has a more natural, humanized sialylation profile (see p. 41, paragraph [0151]). The prior art of Wissing et al. (Proceedings 2015, 9(Suppl 9):P12—of record) presented a poster in which they modified the CAP cell line to confer a more natural humanized glycosylation pattern to rhC1INH. See Figure 1C and 1E of Wissing et al., which shows that the glycosylation profile and half-life is the same as the plasma-derived C1INH. In other words, the encompassed C1INH is not distinguishable from the naturally occurring protein. Claim 27 is drawn to a nucleic acid encoding human C1INH. As noted above, the amino acid sequence of rhC1INH does not differ from plasma derived C1INH, thus the encoding nucleic acid would not be distinguishable from the naturally occurring nucleic acid. Claim 28 recites “[a] cell comprising the nucleic acid of claim 27,” which reads upon a cell in the body that is expressing the C1INH protein.

The next step in the consideration of whether claims are patent eligible is to consider whether the exception is integrated into a practical application. The claims do not recite what other ingredients are included in the “composition” claim. A pharmaceutical carrier can be water or some other naturally occurring product that does impart a marked difference to the naturally occurring products. As such the composition and cell containing the encompassed natural products do not change the structure of said natural products. Further, claim 28 does not recite any additional elements that integrate the judicial exception into a practical application. Accordingly, the second prong of Step 2A is no. The final consideration is whether the claims include any additional features that could add significantly more to the exception. The addition of a pharmaceutical excipients is well-understood, routine and conventional activity already engaged in by the scientific community. Thus, there is nothing in the claims sufficient to 

Claims 28-30 and 37 are rejected under 35 U.S.C. 101 because they do not sufficiently distinguish over cells that exist naturally because the claims do not particularly point out any non-naturally occurring differences between the claimed products and the naturally occurring products. In the absence of the hand of man, the naturally occurring products are considered non-statutory subject matter.  See Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980).  The claims should be amended to indicate the hand of the inventor, e.g., by insertion of “cultured” before host cell as taught by p. 32 (paragraph [0124]) of specification. See MPEP 2105.

Claims 28-30 and 37 are also rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The expression systems and cells as defined by the specification encompass an egg (see p. 32, paragraph [0126]) and since a human egg or human embryo is encompassed by the term “cell” or “host cell” (see p. 33, paragraph [0128], which defines proteins recombinantly produced in human cells, the scope of the claim encompasses a human being, which is non-statutory subject matter.  

Response to Arguments
Applicant argues at pages 7-8 of the Remarks filed 12/17/2020 that amended “claim 1 requires a specific recombinant human C1 esterase inhibitor (rhClINH) that is characterized by an amino acid sequence that is not identical with the amino acid sequence of the corresponding wild-type protein or any naturally occurring protein for that matter”, since it is a truncated human Cl-INH protein having an E165Q mutation which is not naturally occurring.

This argument has been fully considered but is not found persuasive. Although SEQ ID NO: 4 represents a fragment of the protein lacking the N-terminal 97 amino acid residues, the claim recites “comprising”, which is open language and does not preclude the inclusion of these residues. See MPEP 2111.03(I). Further, the prior art teaches that an E164Q mutation is a naturally occurring C1INH. See, for example, Eldering (US Patent 5,622,930), who teaches C1-INH with a Gln or Q at position 165 (Figure 1A, residue 165). See also the description of Figures 3A and 3B at column 3, lines 12-15, which discloses that the C1-INH depicted in Figure 1 is wild-type. In summary, Eldering teaches that there is a wild-type C1-INH with a Gln at position 165.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
The rejection of claims 1, 2, 5, 12, 14, 15, 17, 19, 27-30, 37, 40, 42, 51, 53, 89 and 100 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is maintained. Independent claims 1, 40 and 42 recite that the human C1INH comprises an amino acid sequence of SEQ ID NO: 4 having an E165Q mutation. Note the phrasing “an amino acid sequence of SEQ ID NO: 4” encompasses an amino acid fragment of SEQ ID NO: 4, thus reading upon a dipeptide. Because the amendment encompasses a C1-INH fragment, the issues raised regarding breadth, particularly at pages 12-13 of the Office action mailed 10/04/2019 remain relevant.
The claims encompass a pharmaceutical composition for the treatment of hereditary angioedema, and it is appropriate to consider the intended and disclosed use of the composition when considering enablement. The claims encompass fragments, but the art provides evidence that the effects of even single point mutations can have unpredictable effects on proteins. See the review by Bhattacharya et al. (of record), which states that single nucleotide variations have a range of effects at the protein level that are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18, 1st and 2nd paragraphs). See also Stieber et al. (of record), who teach that four missense variants that result in hereditary angioedema have been reported (see the first page, left column, the paragraph entitled “Mutational spectrum”). Neither the instant specification nor the prior art teaches how the encompassed recombinant protein fragments or their encoding nucleotides can retain both longer half-life and the disclosed ability to treat hereditary angiodema.
Note, however, that this rejection could be overcome by amending the independent claims to recite: “comprising he amino acid sequence of SEQ ID NO: 4”. 

Response to Amendment
Applicant argues at p. 8 that Applicant has amended the independent claims to recite the specific recombinant human C1INH comprising a specific amino acid sequence of SEQ ID NO: 4 with an E165Q mutation, and therefore has overcome the issues raised with respect to breadth. See the above rejection for an explanation of how the recitation of the indefinite article (“an amino acid sequence…”) is interpreted as encompassing a fragment. Note also that this rejection could be overcome by amending the independent claims to recite: “comprising he amino acid sequence of SEQ ID NO: 4”. 

Written Description
The rejection of claims 1, 2, 5, 12, 14, 15, 17, 19, 27-30, 37, 40, 42, 51, 53, 89 and 100 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. Independent claims 1, 40 and 42 recite that the human C1INH comprises an amino acid sequence of SEQ ID NO: 4 having an E165Q mutation. Note the phrasing “an amino acid sequence of SEQ ID NO: 4” encompasses an amino acid fragment of SEQ ID NO: 4, thus reading upon a dipeptide. Because the amendment encompasses a C1-INH fragment, the issues raised regarding lack of written description at pages 13-16 of the Office action mailed 10/04/2019 remain relevant.

To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the specification has not disclosed how the skilled artisan can make an rhC1INH with such a breadth of glycosylation patterns and up to 50% difference in sequence identity while maintaining a half-life similar to or longer than plasma-derived C1INH. This is particularly true since both the specification (p. 2, paragraph [0005]) and the prior art (see Bernstein, cited above) teach that heretofore recombinant human C1INH products had half-lives of only about 3 hours. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of SEQ ID NO: 4 having glycosylation patterns the same as that of the plasma-derived C1INH, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, only the isolated polypeptide comprising the amino acid sequences set forth in SEQ ID NO: 4 having glycosylation patterns the same as that of the plasma-derived C1INH, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Note, however, that this rejection could be overcome by amending the independent claims to recite: “comprising he amino acid sequence of SEQ ID NO: 4”.

Response to Amendment
Applicant argues at p. 9 that Applicant has amended the independent claims to recite the specific recombinant human C1INH comprising a specific amino acid sequence of SEQ ID NO: 4 with an E165Q mutation, and therefore has overcome the issues raised with respect to lack of written description. See the above rejection for an explanation of how the recitation of the indefinite article (“an amino acid sequence…”) is interpreted as encompassing a fragment. Note also that this rejection could be overcome by amending the independent claims to recite: “comprising he amino acid sequence of SEQ ID NO: 4”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 12, 14, 15, 17, 19, 27-30, 37, 40, 42, 51, 53, 89 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Wissing et al. (Proceedings 2015, 9(Suppl 9):P12; 31 May – 3 June 2015—of record) in view of Eldering (US Patent 5,622,930—of record) and Koles et al. (Glycobiology vol. 14 no. 1 pp. 51-64, 2004—on IDS mailed 10/04/2019). This is largely the same rejection as applied at pages 8-10 of the Office action mailed 06/18/2020, but with the addition of an evidentiary reference by Koles et al. Independent claims 1, 40 and 42 have been amended to recite that the human C1INH comprises an amino acid sequence of SEQ ID NO: 4 having an E165Q mutation. Although SEQ ID NO: 4 represents a fragment of the protein lacking the N-terminal 97 amino acid residues, the claim recites “comprising”, which is open language and does not preclude the inclusion of these residues. See MPEP 2111.03(I). For the purpose of this rejection, the claims are interpreted as encompassing the full length protein.

Expression of recombinant human rhC1Inh in CAPGo.2 cells results in a significantly increased serum half-life of the produced protein compared to its counterpart generated on a conventional expression platform and is actually indistinguishable from to the plasma-purified protein (Figure 1, D+E). Analysis of the O-Glycans shows that rhC1Inh expressed by CAP-Go.2 cells, but not CAPGo.1, contains only core O-linked glycan structures, highly comparable to plasma-derived Berinert [C1INH]. Overall, glycans of recombinant C1 Inh expressed in CAP-Go.2 cells are more homogenous than the glycans found on conventional recombinant glycoproteins, resulting in lower batch to batch variations and reduced downstream cost due to high expression of recombinant proteins with the desired glycoprofile.

Although Wissing et al. do not report the molar percentages of neutral glycan species as recited in claims 5, 12 and 17, they do report that the glycosylation profile of their recombinant C1INH is identical to that of the plasma-derived C1INH (see Figure 1C). The reference by Koles et al. is presented as evidence that the average carbohydrate content of plasma-derived (natural) C1INH is 26% (see p. 51, right column, 1st paragraph), thus falling within the percentages recited in claims 5 and 12. The reference by Koles et al. is also presented as evidence that there are about 75% of charged glycans per molecule of plasma-derived C1INH (see p. 60, 2nd paragraph), thus falling within the percentages of claim 17. Further, since plasma-derived C1INH has seven N-glycans and eight O-linked glycans (see first p. of abstract, left column), and their rhC1INH has the same glycosylation profile, Wissing et al. meet the limitations of 14 and 15. See also Figure 1E of Wissing et al., which the shows half-life of their recombinant C1INH is the same as the plasma-derived C1INH. Wissing et al. teach a nd p. of abstract). 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Wissing et al. do not teach the sequence of the human C1-INH protein. Eldering teaches C1-INH with a Gln or Q at position 165 (Figure 1A, residue 165). See also the description of Figures 3A and 3B at column 3, lines 12-15, which discloses that the C1-INH depicted in Figure 1 is wild-type. In summary, Eldering teaches that there is a wild-type C1-INH with a Gln at position 165. It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of Wissing et al. by expressing the wild-type C1-INH taught in Eldering because Wissing discloses “[e]xpression of recombinant human rhC1-INH in CAP-Go.2 cells”. The person of ordinary skill in the art would be merely following the instructions set forth in the prior art for expressing a wild-type C1-INH protein in the cells disclosed by Wissing and colleagues. Furthermore, the person of ordinary skill in the art could have reasonably expected success because Wissing et al. teach that their method can be used to produce C1-INH “at large scale on a safe platform”. They also say that “[e]xpression of recombinant human rhC1Inh in CAPGo.2 cells results in a significantly increased serum half-life of the produced protein compared to its 
Thus the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
Applicant argues at pages 10 and 12 of the Remarks filed 12/17/2020 that neither Wissing nor Eldering teach or suggest “’an amino acid sequence of SEQ ID NO: 4 having an E165Q mutation,’ as recited by Applicant's amended claim 1.” Applicant takes issue with the disclosure of Eldering that C1 inhibitor muteins and applications are useful as anti-inflammatory agents or treatment of sepsis (column 2, lines 31-35). Applicant asserts that neither Wissing nor Eldering teaches or reasonably suggests “an amino acid sequence of SEQ ID NO: 4 having an E165Q mutation,” and that the applied prior art “is silent with respect to the specifically claimed C1-INH variant form.” Applicant also argues that independent claims 40 and 42 each require, in part, “an amino acid sequence of SEQ ID NO: 4 having an E165Q mutation,” and are therefore patentably distinguishable over the cited references for at least the reasons advanced above in the context of claim 1. 

These arguments have been fully considered but are not found persuasive. Claims 1 recites that the human C1INH comprises an amino acid sequence of SEQ ID NO: 4 having an E165Q mutation. Although SEQ ID NO: 4 represents a fragment of the protein lacking the N-terminal 97 amino acid residues, the claim recites “comprising”, which is open language and does not preclude the inclusion of these residues. Similarly claim 40 and 42 also recite “comprising” and “having”, which represent open language. See MPEP 2111.03, thus the phrase encompasses the full length C1INH protein. The secondary reference of Eldering clearly teaches C1-INH with a Gln or Q at position 165 (Figure 1A, residue 165). See also the description of Figures 3A and 3B at column 3, lines 12-15, which discloses that the C1-INH depicted in Figure 1 is wild-type. In summary, Eldering teaches an amino acid sequence of SEQ ID NO: 4 having an E165Q mutation, and is not silent with respect to the specifically claimed C1-INH variant form.


This argument has been fully considered but is not found persuasive. As noted above, Wissing et al. teach a recombinant human C1INH that is the same as the plasma derived in form and function (see p. 1, right column, 2nd paragraph):
Expression of recombinant human rhC1INH in CAPGo. 2 cells results in a significantly increased serum half-life of the produced protein compared to its counterpart generated on a conventional expression platform and is actually indistinguishable from to the plasma-purified protein.

Regarding the glycosylation profile, Wissing et al. teach that their rhC1INH is comparable to plasma derived C1INH (see p. 1, right column, 2nd paragraph):
Analysis of the O-Glycans shows that rhC1Inh expressed by CAP-Go.2 cells, but not CAPGo.1, contains only core O-linked glycan structures, highly comparable to plasma-derived Berinert [C1INH]. Overall, glycans of recombinant C1 Inh expressed in CAP-Go.2 cells are more homogenous than the glycans found on conventional recombinant glycoproteins, resulting in lower batch to batch variations and reduced downstream cost due to high expression of recombinant proteins with the desired glycoprofile.


Our results indicate that in addition to N-glycosylation, also the structure of O-linked glycans plays a crucial role in bioavailability and pharmacokinetic properties of glycoproteins. rhCl Inh expressed from CAP-Go.2 cells that have been optimized for the expression of N- and O-glycosylated proteins display glycan patterns closely similar to plasma-derived Cl Inh and the resulting molecule has a significantly prolonged serum half-life as compared to its counterpart generated on a conventional human cell line. Our new recombinant molecule matches serum-derived Cl in all aspects analyzed: specific activity, serum half-life, and glycosylation pattern

In summary, Wissing et al. suggest the same “unexpected” results. Even if Wissing et al. do not specifically disclose the titer and the productivity rate of the cell culture conditions, they teach how to make recombinant C1INH that is indistinguishable from the plasma-derived form that “offers the advantage of being producible at large scale on a safe platform” (see p. 2, right column, 1st sentence). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 2, 5, 12, 14, 15, 17, 19, 27-30, 37, 40, 42, 51, 53, 89 and 100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51, 64-68, 70, 72, 74, 75, 78-80, 82, 89, 90 and 93 of copending Application No. 15/955,212 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases they are drawn to a composition comprising a recombinant C1INH protein with an E165Q mutation wherein the glycosylation profile has no more than about 5%-50% neutral glycan species; or a glycosylation profile as recite in instant claim 12 (or claim 68 of the reference application); at least about 30-100% charged glycans per molecule; a half-life comparable or longer than the half-life of plasma derived C1INH; and methods of making said C1INH. The difference between the claim sets is as follows. The claims of the reference application also recite conjugation of the C1INH to a PEG molecule, however, the open language of the instant claims (“a composition comprising”) does not preclude the attachment to PEG moieties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5, 12, 14, 15, 17, 19, 89 and 100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 28, 110, 111 and 113-115 of copending Application No. 15/479,139 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases they are drawn to a composition comprising a recombinant C1INH protein with an E165Q mutation a half-life comparable or longer than the half-life .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649